Citation Nr: 0940845	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-37 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1..Entitlement to service connection for depression, claimed 
as secondary to service-connected chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In that decision, the RO denied service connection 
for depression.

The Veteran requested a Board hearing in his November 2007 
substantive appeal, but indicated that he no longer wanted a 
hearing in September 2009.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's depression was not caused or aggravated by COPD 
or any service-connected disease or injury.


CONCLUSION OF LAW

The criteria for service connection for depression, claimed 
as secondary to COPD, have not been met.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a March 2006 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection for depression secondary to COPD.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the March 2006 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the August 2006 letter that informed him of 
the denial of his claim.  Contrary to VCAA requirements, the 
August 2006 letter complying with Dingess was not provided 
prior to the initial adjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing 
deficiency was cured by readjudication of the claim in the 
October 2007 statement of the case (SOC). Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, to the 
extent that the August 2006 letter was part of a post-
decisional document that could not cure a VCAA error, 
Mayfield, 499 F.3d at 1320,  any error with regard to Dingess 
notice did not prejudice the Veteran, as the claim is being 
denied and no disability rating or effective date is being 
assigned.  See 38 C.F.R. § 19.9(a)(1) (remand required only 
when further action "is essential for a proper appellate 
decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court 
must take due account of the rule of prejudicial error); 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (a reviewing 
court, in considering the rule of prejudicial error, is 
precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each 
case, the error was outcome determinative).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, service personnel records, and all of the identified 
post-service private and VA treatment records.  In addition, 
the Veteran was afforded a July 2006 VA examinations as to 
the nature and etiology of his psychiatric disability.
 
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for 
depression, claimed as secondary to COPD, is thus ready to be 
considered on the merits.

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 
Vet. App. 439, 448-449 (1995).  The Board notes that there 
was a change in the regulation after the claim was filed.  As 
the new regulation is more restrictive, the former regulation 
shall be applied.

As an initial matter, the Board notes that, while the Veteran 
served in Vietnam, he has not alleged that his depression is 
due to combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable to this claim.

In this case, the Veteran has claimed service connection for 
depression, secondary to his service-connected COPD.  There 
are conflicting medical opinions as to whether the Veteran 
has depression.  The July 2006 VA examiner, holder of a PhD, 
concluded, after reviewing the claims file and examining the 
Veteran, that he did not meet the requirements of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) for depression.  In contrast, social worker Price 
diagnosed the Veteran with major depressive disorder, single 
episode, moderate, in a May 2008 initial assessment, and 
employment assistance counselor Mott diagnosed the Veteran 
with depression in May 2006.  Given that each of these 
opinions were rendered by individuals who may be qualified 
and that they each described the reasoning for their 
opinions, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008), the evidence is at least evenly balanced as to 
whether the Veteran has been diagnosed with depression at any 
time since he filed his February 2006 claim for service 
connection for depression.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 
(Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)) (the existence of a current disability is satisfied 
when a Veteran has a disability at the time he files his 
claim for service connection or during the pendency of that 
claim).  With reasonable doubt resolved in favor of the 
Veteran, the Board finds that he has satisfied the current 
disability element of his service connection claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence reflects, however, that the Veteran's depression 
is not related to his COPD.  There are only two medical 
opinions that address the etiology of the Veteran's 
depression.  The July 2006 VA examiner was asked to opine as 
to whether the Veteran's depression was caused or aggravated 
by his COPD.  As noted, however, the examiner found that the 
Veteran did not have depression.  Specifically, he noted that 
the Veteran's mood problems were within normal limits, and 
that his symptoms of fatigue and sleeplessness were due to 
his sleep apnea.  The only other medical opinion as to the 
etiology of the Veteran's depression is contained in a July 
2001 treatment note of Dr. Beaman.  Noting the Veteran's 
periodic depression, Dr. Beaman opined, "There is nothing 
that really triggers it."  He clarified that medications the 
Veteran was taking such as Diovan are not usually associated 
with depression, and neither Singular nor the Veteran's 
glaucoma medication were likely to cause his depression 
symptoms.  As Dr. Beaman explained the reasons for his 
conclusions and was then treating the Veteran for various 
conditions, his opinion indicating that there was no specific 
disability or medication that caused the Veteran's depression 
is entitled to significant probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. at 304 (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed). 

Significantly, there is no contrary medical evidence or 
opinion in the record, and neither the Veteran nor his 
representative have identified or alluded to any such medical 
evidence or opinion.  None of the diagnoses of depression 
attribute it to the Veteran's COPD, and none of the diagnoses 
of COPD note any associated depression.  For example, social 
worker Price's May 2008 initial assessment containing a 
diagnosis of depression did not mention COPD and diagnosed 
only high blood pressure on Axis III, applicable to non-
psychiatric disabilities.  Similarly, employment assistance 
counselor Mott's May 2006 letter noted symptoms of depression 
but did not attribute them to or mention COPD.  Further, 
mental health nurse practitioner Voegels' July 2004 initial 
psychiatric evaluation diagnosed major depression but did not 
attribute it to COPD, and noted only hypertension, increased 
blood sugar, and sleep apnea as chronic medical problems, 
noted no acute medical problems, and listed only increased 
blood sugar, hypertension, sleep apnea, and asbestos on Axis 
III.  Similarly, Dr. Nehren's May 2004 to October 2005 
treatment notes diagnosed COPD and other disabilities, but 
did not note any depression, related or otherwise.  Thus, the 
medical evidence of treatment and diagnoses of depression and 
COPD does not contain any indication of a relationship 
between the two.

The Board has also considered the statements of the Veteran.  
In his February 2006 claim and November 2007 substantive 
appeal, the Veteran contended that his depression was 
secondary to his COPD.  A Veteran may, in some circumstances, 
opine on questions of etiology.  See Davidson v. Shinseki, 
No. 2009-7075, 2009 WL 2914339, *4 (Fed. Cir. Sept. 14, 2009) 
(Veterans Court's categorical statement that "a valid 
medical opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, is in direct conflict with 
the holding of Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007)); Robinson v. Shinseki, No. 2008-7096, 312 Fed. 
Appx. 336 (Fed. Cir. Mar. 3, 2009) (unpublished) (Board's 
broad statement indicating that layperson can never provide 
competent evidence on any question of etiology or diagnosis 
contradicts the holding of Jandreau).  In this case, however, 
the Veteran simply asserted a relationship between his 
depression and COPD and did not offer any facts or reasoning 
in support of this assertion.  Therefore, the probative value 
of the conclusions of Dr. Beamon and the July 2006 VA 
examiner which did not support a relationship between the 
Veteran's depression and his COPD, as well as the lack of an 
opinion supporting such a relationship in the medical 
evidence relating to treatment and diagnosis of these 
disabilities, outweighs any probative value of the Veteran's 
general assertions.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. at 304 (2008).

The Board notes that while the service personnel records 
contain evidence of various infractions and punishments as 
well as a February 1967 note that the Veteran was not 
recommended for enlistment due to unsatisfactory military 
behavior, there were no notations of psychiatric complaints, 
treatment, or diagnoses in the service treatment records, the 
March 1967 separation examination report indicated that 
psychiatric examination was normal, and the contemporaneous 
report of medical history indicated that the Veteran did not 
have and had never had depression.  Moreover, the Veteran's 
depression was not diagnosed until many years after service, 
nurse practitioner Voegels wrote in her July 2004 treatment 
note that the Veteran indicated that his depression began in 
1979, the July 2006 VA examiner wrote that the Veteran 
indicated that his emotional pattern of being short tempered 
and intolerant began about eight years previously, and 
employment assistance counselor Mott wrote in a July 2001 
treatment note that the Veteran's depression had been going 
on for about fifteen years.  Thus, there is no evidence of a 
possible relationship between the Veteran's depression and 
service or continuity of symptomatology warranting service 
connection on a direct incurrence basis or an examination as 
to whether the Veteran's depression is related to service on 
such a basis.  38 U.S.C.A. § 5103A(d)(2) (West 2002), 
38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In sum, the preponderance of the evidence reflects that the 
Veteran's depression is not proximately due to, the result 
of, or aggravated by his service-connected COPD, and there is 
no evidence that it is related to or may be associated with 
service.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for service connection for 
depression must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). 




ORDER

Service connection for depression, claimed as secondary to 
service-connected COPD, is denied.


REMAND

Based upon a recent decision of the Court, the issue of 
entitlement to service connection for PTSD is on appeal.

In a May 2008 social worker's report, a diagnosis of PTSD was 
entered.  A stressor was identified as seeing MIGs while 
aboard the USS Cunningham and that the ship was strafed.  The 
AOJ did not attempt to verify the stressor.  

We find that the report of this stressor and the location 
aboard a ship is sufficiently precise to attempt verification 
of the stressor.  The other information provided by the 
Veteran is not sufficiently detailed.  Furthermore, in light 
of the diagnosis of PTSD, an examination should be scheduled.

Accordingly, the case is remanded for the following:

1.  The AOJ should attempt to verify 
whether a ship called the USS Cunningham 
was strafed by jets during the Vietnam 
era (and while the Veteran was aboard 
ship).

2.  After the above development, the AOJ 
should schedule the Veteran for a VA 
examination for the purpose of 
determining whether the appellant has 
PTSD.  The diagnosis should be ruled in 
or out.  If the diagnosis as provided by 
the social worker in May 2008 is 
unsupported, that fact should be noted in 
the report.

If upon completion of the above action the claim remains 
denied, the case should be returned for further appellate 
consideration after compliance with appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


